       Case 1:18-cr-00206-DAD Document 22 Filed 02/02/21 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                            IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                  ) Case No. 1:18-CR-00206-DAD
                                                )
10          Plaintiff,                          ) APPLICATION AND ORDER
                                                ) APPOINTING CJA PANEL COUNSEL
11   vs.                                        )
                                                )
12   PABLO JESUS MARIN,                         )
                                                )
13          Defendant,                          )
                                                )
14                                              )
15          Defendant, Pablo Jesus Marin, through the Federal Defender for the Eastern District of
16   California, hereby requests appointment of CJA panel counsel.
17
            Mr. Marin submits the attached Financial Affidavit as evidence of his inability to retain
18
     counsel. On January 28, 2021, a Petition for Violation of Supervised Release was filed and an
19
     initial appearance is scheduled on February 4, 2021. In his underlying case, this Court appointed
20
21   counsel for Mr. Marin, and his case was assigned to CJA Attorney Alekxia L. Torres Stallings.

22          After reviewing his Financial Affidavit it is respectfully recommended that CJA panel

23   counsel Alekxia L. Torres Stalling be promptly appointed nunc pro tunc as of January 28, 2021
24
     to represent Mr. Marin on his pending violation petition.
25
26          DATED: February 1, 2021                      _/s/ Eric V. Kersten
                                                         ERIC V. KERSTEN
27                                                       Assistant Federal Defender
28                                                       Branch Chief, Fresno Office
       Case 1:18-cr-00206-DAD Document 22 Filed 02/02/21 Page 2 of 2


1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retain counsel, the
3    Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A.
4
     IT IS SO ORDERED.
5
6       Dated:    February 1, 2021                            /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
